In Re: John T. Martin, applying for Writ of Mandamus (Orleans Parish).
Writ granted. Appeal reinstated (# 60,-832). Attorney appointed to represent the defendant on appeal. See Order.
*1183ORDER
On considering the fact that the defendant-appellant, John T. Martin, in the above entitled matter is not represented by counsel in connection with his appeal which has this date been reinstated by this court, and considering the willingness of Paul A. Bo-nin, Esq., Attorney at Law, Orleans Parish, New Orleans, Louisiana, to represent John T. Martin, the defendant-appellant,
IT IS ORDERED that Paul A. Bonin, Esq., Attorney at Law, Orleans Parish, New Orleans, Louisiana, be enrolled as counsel of record for John T. Martin in the captioned matter.